USCA11 Case: 20-10530    Date Filed: 03/16/2021   Page: 1 of 3



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-10530
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 3:18-cr-00199-BJD-JBT-1



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

versus

KIRKLAND GEORGE LAWRENCE,
a.k.a. Killa,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                              (March 16, 2021)

Before WILLIAM PRYOR, Chief Judge, MARTIN and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-10530       Date Filed: 03/16/2021   Page: 2 of 3



      Kirkland Lawrence appeals his sentence of 105 months of imprisonment

following his convictions of one count of attempting to distribute heroin, 21 U.S.C.

§§ 841(a)(1), 841(b)(1)(C), 846, three counts of distributing cocaine, id.

§ 841(a)(1), 841(b)(1)(C), one count of possessing a firearm in furtherance of drug

trafficking, 18 U.S.C. § 924(c)(1)(A)(i), and two counts of possessing a firearm as

a felon, id. §§ 922(g)(1), 924(a)(2). Lawrence pleaded guilty to all charges without

a plea agreement. He argues that his sentence is substantively unreasonable. We

affirm.

      We review the substantive reasonableness of a sentence for abuse of

discretion. United States v. Early, 686 F.3d 1219, 1221 (11th Cir. 2012). The party

who challenges the sentence has the burden to show that the sentence is

unreasonable in the light of the record and the statutory sentencing factors. Id. The

district court must impose a sentence “sufficient, but not greater than necessary” to

comply with the purposes of sentencing. 18 U.S.C. § 3553(a). Those factors

include the need to reflect the seriousness of the offense, promote respect for the

law, provide just punishment for the offense, deter criminal conduct, and protect

the public from the defendant’s future criminal conduct. Id. The district court must

also consider the nature and circumstances of the offense, the history and

characteristics of the defendant, and the advisory guideline range. Id.




                                          2
          USCA11 Case: 20-10530       Date Filed: 03/16/2021   Page: 3 of 3



      The district court did not abuse its discretion by sentencing Lawrence to 105

months of imprisonment. After he served an 11-year sentence for armed robbery,

Lawrence returned to criminal activity by selling drugs and firearms. And he

endangered his child by including her in his transactions. A video recording made

by a confidential informant showed Lawrence’s daughter sitting on his lap with

drugs and a gun nearby. The district court reasonably determined that the need to

punish, deter similar future conduct, and protect vulnerable persons, like children,

warranted sentencing Lawrence to six concurrent terms of 45 months and order

that those terms run consecutive to a statutory mandatory minimum sentence of 60

months for possessing a firearm in furtherance of drug trafficking. See id.

Lawrence argues that the district court gave his problematic childhood and his

desire to provide for his daughter inadequate weight, but the decision about what

weight to give any sentencing factor rests within the sound discretion of the district

court. See United States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). Lawrence’s

sentence, which is within his advisory guideline range and well below his statutory

maximum penalty of 20 years of imprisonment, is reasonable. See United States v.

Smith, 967 F.3d 1196, 1215 (11th Cir. 2020) (below maximum penalty); United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (within-guidelines sentence).

      We AFFIRM Lawrence’s sentence.




                                          3